Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27 - 28, 30, 32, 35 - 37, and 43 - 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 9913782. Although the claims at issue are not identical, they are not patentably distinct from each other because the  patent discloses composite pigments  containing a matrix comprising a) at least one hollow spherical core particle A with a mean size of greater than 0.1 micron and less than 1 micron, comprising at least one copolymer of styrene and of (meth)acrylic acid or a (C1-C20)alkyl ester thereof; the surface of the said core A being at least partially covered with at least one layer of titanium dioxide, b) at least one spherical core particle B with a mean size of at least 2 micron, comprising at least one poly(meth)acrylate; the surface of the said core B being at least partially covered with at least one layer of titanium dioxide. The matrix of the composite particle contains a material or a mixture of materials chosen from: silica, talc, mica, alumina, an alumina/triethoxycaprylylsilane mixture, polymethyl methacrylate, copolymers of styrene .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27 - 28, 30 - 37, 40 - 41 and  43 - 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20090186055, further in view of WO/2011016139 (US20130259912 is cited).
Regarding claims 27-28, 30- 31, 33 - 37, and 43-44, US’055 discloses a cosmetic composition comprising hollow monodisperse particles and capable of forming an ordered array of spherical monodisperse particles after applying the composition to a support (abstract; [0057]). The hollow monodisperse particle size being in the range 100 nm to 500 nm ([claim 3]). The monodisperse particles may be polymers or copolymer 

However, US’912 discloses a composite pigment composition comprising a substrate which is at least in part covered by at least one layer comprising at least one solid organic UV filter([0001 ]). The substrate may comprise at least one inorganic material and/or at least one organic material ([0013]). It is preferable that the layer comprises at least one solid inorganic UV filter. The coating layer(s) may comprise, other than the solid organic UV filter(s), any additional material(s) such as at least one solid inorganic UV filter, at least one additional UV filter, and at least one coloring pigment. The substrate may have a mean diameter ranging from 0.1 to 30 micron ([0012]). The layer may have a thickness of 0.03 to 10 micron. Thus the substrate can comprise larger particles from 2-30 micron. The organic material can be selected from the group consisting of poly(meth)acrylates([0034]). The coating layer(s) may comprise, other than the solid organic UV filter(s), any additional material(s) such as at least one solid inorganic UV filter, at least one additional UV filter, and at least one coloring pigment([0082]). The inorganic UV filters are selected from pigments (mean size of the primary particles: generally from 5 nm and 100 nm, preferably from 10 nm and 50 nm) formed of metal oxides which may or may not be coated, such as, for example, pigments formed of titanium oxide (amorphous or crystalline in the rutile and/or anatase form), iron oxide, zinc oxide, zirconium oxide or cerium oxide (0124]). US’912 discloses that the pigments may or may not be coated. The coated pigments are pigments which have been subjected to one or more surface treatments of chemical, electronic, mechanochemical and/or mechanical nature with compounds such as described, for 
Thus, it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art at the  time  of  invention  by  applicants  to   use   the composite pigments in  the  teaching  of  US’912,  motivated  by the  fact  that  US’912 discloses  that the  composite  pigment which is based on solid organic UV filter(s) and can provide better UV filtering effects. In particular, the present invention aims to provide a composite pigment based on solid organic UV filter(s) with wide a UV filtering property (not only in the UVB region but also in the UVA region), and enhanced UV filtering effects([0007]) and US’055 discloses  that the composition may preferably additionally comprise one or more UV sunscreens([0304]).
Regarding claim 32,  although  US’505  is  silent  about metal  oxide such  as  titanium  oxide being coated, it  teaches about UV  protection. US’912 discloses that the pigments may or may not be coated and the inorganic UV filters are selected from pigments (mean size of the primary particles: generally from 5 nm and 100 nm, preferably from 10 nm and 50 nm) formed of metal oxides which may or may not be coated, such as, for example, pigments formed of titanium oxide (amorphous or crystalline in the rutile and/or anatase form), iron oxide, zinc oxide, zirconium oxide or cerium oxide ([0124]-[0125]). Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  to  use  coated  titanium  oxide pigment  in the  teaching  of  US’505,  
Regarding  claim 40, US’055 discloses that the amount of monodisperse Particles( small particle) may, for example, be from 15% to 70%, preferably more than 20%, 25%, 30%, 35%, 40% or 45% by weight. Certain other aspects of the invention may employ other amounts, for example 1% to 70 %( [0053]). US’ 192 discloses that the composite pigment( larger  particle), as described above, can be present in the composition according to the present invention in an amount ranging from 0.01% to 99% by weight, preferably 0.1% to 50% by weight, and more preferably 1% to 30% by weight, relative to the total weight of the composition[0232]. Thus,  the  ratio  of  the  small hollow  core  particle  to the  larger solid  particle overlaps  with the  claimed  range.
Regarding claim 41, US’055 discloses that the hollow monodisperse particle size being in the range 100 nm to 500 nm. The hollow monodisperse particles with a wall thickness of 10 nm to 300 nm ([0051]).The  hollow core and a shell produced from different substances, for example organic and/or mineral substances such  as  silica([0073] and  [0139]). The core may be constituted by a material that is insoluble in the medium containing the particles, for example an inorganic material such as silica, for example, or an organic material such as an acrylic polymer ([0075]). Thickness  of  the  layer  is  related  to  the  mass  of  the  material. It has been held that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover 
Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive.
The applicant argues that while Dumousseaux teaches monodisperse particles that may include a metal oxide, the Office Action fails to demonstrate any teaching or suggest in Dumousseaux that such a metal oxide is present in the shell of the monodisperse particle rather than the core. 
The Examiner respectfully submits that Dumousseaux teaches that the core and a shell are produced from different substances, for example organic and/or mineral substances such as silica ([0073] and [0139]). Monodisperse particles may contain metal oxide pigment such as titanium oxide (nanoparticle), aluminum oxide and et al([0069]). Thus when the core is polymers or copolymer, the  shell  can  be  the  other  materials such  as  silica,  titanium  oxide  and  aluminum  oxide. It should be noted that "A reference can be used for all it realistically teaches and is not limited to the disclosures in its specific examples".  See In re Van Marter et al 144 USPQ 421; In re Windmer et al 147 USPQ 518, 523; and In re Chapman et al 148 USPQ 711. Furthermore, it is not picking and choosing to select one element from one list, however long the list may be.  When the species is clearly named, the selection from a long list does not avoid a 103 rejection.  See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Dumousseaux teaches at least one small hollow core particle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731